             Case 7:19-cv-00087-HL Document 46 Filed 08/25/21 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF GEORGIA
                                      VALDOSTA DIVISION

AUTO-OWNERS INSURANCE COMPANY,                       *

                         Plaintiff,                  *
v.                                                       Case No. 7:19-CV-87(HL)
                                                     *
COOK COUNTY LAND VENTURES, LLC,
BUSH FAMILY PROPERTIES, LLC,                         *
WILLIAM H. BUSH, and ELDEN HOLMES,
                                                     *
                  Defendants.
___________________________________

                                           JUDGMENT

          Pursuant to this Court’s Order dated August 25, 2021 and for the reasons stated therein,

JUDGMENT is hereby entered in favor of Plaintiff. Plaintiff shall also recover costs of this

action.

          This 25th day of August, 2021.

                                              David W. Bunt, Clerk


                                              s/ S. B. DeCesare, Deputy Clerk
